   Case 2:20-cr-00102-MHT-JTA Document 109 Filed 02/03/21 Page 1 of 1


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

UNITED STATES OF AMERICA          )
                                  )           CRIMINAL ACTION NO.
   v.                             )              2:20cr102-MHT
                                  )                   (WO)
KEYIWAN RECHARD HUMPHREY          )

                                ORDER

    Based on the representations made on the record

during the status conference on February 3, 2021, it is

ORDERED that plaintiff’s oral motion to continue (doc.

no. 107) is granted, and the competency hearing now

scheduled for February 5, 2021, is reset for February

26, 2021, at 10:00 a.m.            The courtroom deputy is to

arrange     for    the     hearing       to     be    conducted         by

videoconferencing.

    In addition to considering the issue of defendant

Keiwan Rechard Humphrey’s competency, the court will

address the question of whether there is a need to

commit Humphrey to the custody of the Bureau of Prisons

for a more thorough longitudinal evaluation.

    DONE, this the 3rd day of February, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
